DETAILED ACTION
This communication is a first office action on the merits. All currently pending claims have been considered below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed Chines Application No. 201911088648.8, filed on November 8, 2019 is acknowledged. However Applicant has not provided a certified copy of the foreign priority as required to perfect this priority.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
The examiner respectfully notes that the claims are grammatically awkward. This is likely a product of translation into English. This renders several aspects of the claim unclear without unduly looking to the specification. The examiner has attempted to address all such issues below but respectfully requests Applicant's US Representative carefully review the claims for grammatical clarity.

Independent claim 1 is respectfully held as indefinite for several reasons. First, the phrase "in three positions" is recited several times: with respect to "raised jaws (203)", "nozzle holes I (205)", "rectangular through holes (207)", and "nozzle holes II (1303)". The examiner respectfully asserts that this is unclear language and grammatically awkward. In light of the specification, these multiple "positions" appear to be additional / pluralities of those features. In other words, the phrase "raised jaws (203) in three positions are circumferentially distributed in a middle portion…" would be clearer if it read "three raised jaws (203) distributed circumferentially in a middle portion…" Similarly, the phrase "nozzle holes I (205) in three positions are circumferentially disposed…" would be clearer if it read "three nozzle holes I (205) disposed circumferentially…" The same can be said for the "rectangular through holes (207) in three positions are circumferentially disposed".
The phrase "an upper end of the pressure cylinder (3) is limited by a lower end face of the upper joint (1)" is held as indefinite for two reasons. First, "the upper joint" lacks proper antecedent basis earlier in the claim. This feature is originally named simply "a joint (1)". Consistent naming should be used through the claim set. Second, it is unclear what "limited by a lower end" requires, as it implies that without the joint 1, the pressure cylinder would extend off into space, but is stopped by the joint. The examiner respectfully suggests the phrase be changed to "an upper end of the pressure cylinder (3) is threaded with a lower end face of the joint (1)".
The phrase "the spring II (11) is connected between the sliding cylinder (10) and the step in the outer cylinder (2)" is held as indefinite because "the step in the outer cylinder" lacks proper antecedent basis. Is this referencing "step II (208) inside the outer 
The phrases "two ends of the secondary crushing connecting rod (15)"; "an upper end of the secondary crushing connecting rod (15)"; and "a lower end of the secondary crushing connecting rod (15)" are indefinite because they redundantly recite the "ends" of the secondary crushing connecting rod. The examiner suggests that the phrase "two ends of the secondary crushing connecting rod (15)" be changed to "upper and lower ends of the secondary crushing connection rod (15)", and the subsequent phrases be amended to recite "the upper end" and "the lower end", respectively.
The phrase "two rows of raised crushing teeth (1502), two sides of the crushing teeth (1502) are symmetrically provided with two rows of notches (1503)" is held as indefinite because, in light of the specification at figure 8, the teeth 1502 do not have notches 1503. Rather the blade 15 defines notches 1503 adjacent to teeth 1502.
The phrase "an upper end of the end cap (13) is provided with a seal ring groove IV (1301)" is held as indefinite because it is unclear if this groove is intended to hold "seal ring VI (12)" which is in "end cap (13)" per the first clause of the claim. In other words, "seal ring groove IV (1301)" is not recited in any association or relationship with "seal ring VI (12)", while the specification appears to teach them together. The examiner notes the immediately following clause in claim 1 recites just such an association between "nozzle II (18)" and "nozzle holes II (1303)", thus further illustrating the issue discussed above.
Finally, the phrase "the nozzle II (18) is mounted in the nozzle holes II (1303) in the end cap (13)" is held as indefinite because it is unclear how many nozzles are singular "nozzle II" being "mounted in the" plural "nozzle holes II".
Claims 2-4 depend from claim 1.

Claim 2 is further held as indefinite for two reasons. First, the phrase "a step III (302)" is held as indefinite because it is unclear how or if it differs from the "step III (302)" already recited in parent claim 1. The recitation in claim 2 would appear to be properly phrased as "the step III (302)".
Second, as similarly described for claim 1 above, claim 2 also recites "in three positions" in several places, as well as "in six positions" in one place. Similarly corrections as those discussed for claim 1 above are respectfully requested.

Claim 3 is further held as indefinite for several reasons. First, the phrase "special-shaped groove (1405)" is held as indefinite because it is unclear what structure the phrase "special-shaped" requires, without improperly importing limitations from the specification into the claim. This "special-shaped groove" is recited twice in claim 3.
Second, phrases "the through hole II (1405) is connected to the through hole III (1501) by bolt"; "the secondary crushing (15) by bolt"; and "the through hole IV (1504) by using a bolt" are indefinite because the "bolts" appear to already be required by parent claim 1.

Claim 4 is further held as indefinite because of the phrase "the blade (14) is closed, front ends of three blades form a drill bit". Only a single "blade (14)" is previously recited, 

Allowable Subject Matter
The examiner notes that no prior art rejections are presented above. While this does indicate a certain level of novelty to the claims, due to the 112(b) rejections above the examiner is not able to indicate the claims as allowable at this time. Non-broadening amendments that correct the above 112(b) issues should be sufficient to place the application in condition for allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Blake Michener whose telephone number is (571)270-5736. The examiner can normally be reached on Approximately 9:00am to 6:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BLAKE MICHENER/
Primary Examiner, Art Unit 3676